         Case 1:20-mj-05050-JGD Document 1-1 Filed 04/02/20 Page 1 of 5



           AFFIDAVIT OF DEPORTATION OFFICER JOSEPH J. GILBERT
       IN SUPPORT OF A CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Joseph J. Gilbert, being duly sworn, depose and state as follows:

   1. I am a Deportation Officer with DHS, Immigration and Customs Enforcement (“ICE”),

Enforcement and Removal Operations (“ERO”) assigned to the office of the Field Office

Director (“FOD”), Boston, Massachusetts, and have been so employed since February 2009. I

am currently assigned to the Violent Criminal Alien Section (“VCAS”) and have been so for

approximately the last 4 years. I attended Immigration Officer Basic Training Course in 2002

and have been employed as a professional immigration officer in a full time, continuous status

for approximately 18 years. I have received training and experience in the enforcement of the

immigration laws of the United States and detection and apprehension of aliens who are in the

United States unlawfully. Among other duties, I am assigned to investigate cases involving

persons who have illegally reentered the United States after having been deported and other

violations of the Immigration and Nationality Act. I know that it is a violation of Title 8, United

States Code, Section 1326 to reenter the United States after deportation without having received

the express consent of the Secretary of the Department of Homeland Security after that date.

       2. The information contained in this affidavit is based upon information from my

investigation as well as information provided to me by other law enforcement agents and

agencies, a review of criminal history records, and a review of documents from Alien File #xxx-

xxx-857 (”A-File”) associated with a person named Joel PEREZ MATOS (“PEREZ MATOS”)

DOB xx/xx 1985.

       3. This affidavit is submitted for the limited purpose of establishing probable cause in

support of an application for a criminal complaint and arrest warrant, and as such, it does not

                                                 1
         Case 1:20-mj-05050-JGD Document 1-1 Filed 04/02/20 Page 2 of 5



necessarily contain every detail I and other law enforcement officers have learned during the

course of this investigation, but instead only facts sufficient to establish probable cause in

support of a criminal complaint and the issuance of an arrest warrant charging PEREZ MATOS

with a violation of 8 U.S.C. § 1326.

                             BACKGROUND OF THE INVESTIGATION

       4. On or about October 4, 2012, PEREZ MATOS was encountered by Immigration

officials while serving a prison sentence for Trafficking in Cocaine and Heroin at MCI Cedar

Junction in Walpole, MA. At that time, it was determined that he was illegally present in the

United States. PEREZ MATOS was placed into removal proceedings and on April 3, 2013 was

issued a Final Administrative Removal Order by the Boston, Massachusetts ERO Field Officer

Director. On February 16, 2016, PEREZ MATOS was removed to the Dominican Republic. At

the time of his removal his fingerprints and photograph were obtained and affixed on a Warrant

of Removal.

       5. On December 15, 2016, PEREZ MATOS was encountered by an ICE ERO

Deportation Officer at Middlesex County House of Correction in Billerica, MA. PEREZ

MATOS was incarcerated after having been arrested on December 8, 2016 in Tewksbury,

Massachusetts on charges of possession cocaine with intent to distribute (subsequent offense)

and possessing heroin (subsequent offense) . He was again determined to be illegally present in

the United States. His previous removal order was reinstated and he charged with illegal re-entry

pursuant to 8 USC § 1326. On March 6, 2017, PEREZ MATOS pleaded guilty and, on June 7,

2017, he was sentenced to 15 months imprisonment and 24 months of Supervised Release




                                                  2
         Case 1:20-mj-05050-JGD Document 1-1 Filed 04/02/20 Page 3 of 5



(Docket 17-10011-WGY). 1 On December 17, 2019, he was removed to the Dominican

Republic. At the time of his removal, his fingerprints and photograph were obtained and affixed

on a Warrant of Removal.

       6. On March 22, 2020, PEREZ MATOS was arrested by ICE ERO Deportation Officers

in Stow, Massachusetts and determined to be illegally present in the United States. PEREZ

MATOS had been arrested earlier that day by the Stow, Massachusetts Police Department and

charged with Distribution of Heroin.

       7. According to a Stow Police report, a resident of Stow (the “Victim”) corresponded

with a phone believed to be used by PEREZ MATOS. Stow Police reviewed the Victim’s

phone and saw text messages exchanged on March 21, 2020 with a phone number ending -3320

(the “Dealer Phone”) that appear to relate to an apparent drug transaction. For example, the user

of the Dealer Phone asked the Victim “You want a free try of what I got?” and coordinated

regarding a delivery by a third party. This same day, the user of the Dealer Phone wrote “Go

slow with it,” and the Victim replied “Yeah buddy it’s all fire.” The user of the Dealer Phone

told the Victim that he was “looking for customers, if you can hook me up with some people I

will take care of you….” The following day, the Victim died of an apparent overdose.

       8. On March 22, 2020 (the day that the Victim died), police utilized the Victim’s phone

to correspond with the Dealer Phone and to set up a drug transaction at the Victim’s residence.




1
 Perez Matos remains on supervised release, and the U.S. Attorney’s Office will advise U.S.
Probation and Pretrial Services regarding the apparent crimes (to include illegal re-entry,
distribution of a controlled substance, and/or distribution of a controlled substance resulting in
death).


                                                  3
         Case 1:20-mj-05050-JGD Document 1-1 Filed 04/02/20 Page 4 of 5



Police waited outside the Victim’s residence and observed PEREZ MATOS arrive in a vehicle. 2

Police removed PEREZ MATOS from the vehicle and arrested him. In the back seat of the

vehicle, police located a baggie containing a substance that an officer identified by appearance as

heroin, and located the Dealer Phone. 3 PEREZ MATOS provided a fake name to police, as well

as a supposed North Carolina driver’s license in that name.

       9.      On March 23, 2020, PEREZ MATOS was processed at the ICE ERO Office in

Burlington, Massachusetts and ICE obtained his photograph and fingerprints.

       10. Since that time, I have reviewed relevant documents from the A-file associated with

PEREZ MATOS. These documents show, among other things, that PEREZ MATOS is a citizen

and national of the Dominican Republic. I reviewed two Warrants of Removal which contain

PEREZ MATOS’ fingerprints and photographs. I have reviewed photographs from PEREZ

MATOS’ A-file and photographs from PEREZ MATOS’ recent ICE arrest. The individual

depicted in the A-File documents and the recent photographs appear to depict the same

individual. There is nothing in the A-File indicating that at any time since his last removal on

December 17, 2019, PEREZ MATOS received the express consent of the Secretary of the

Department of Homeland Security to reapply for admission to the United States.

       11. On March 30, 2020, a copy of PEREZ MATOS’ “10-print” fingerprint card from his

March 23, 2020 ICE arrest and copies of the Warrants of Removal from his December 17, 2019

and February 16, 2016 removals, were forwarded to the FBI Special Processing Center. The FBI


2
 Perez Matos was observed in the rear of this vehicle, which had been driven to the scene by
someone who appears to be a livery / Uber driver.
3
  Specifically, police sent a text message to the phone number that had been communicating with
the Victim’s phone and saw a message come up on this phone under the “TextNow” application,
bearing the Victim’s first name and last initial.
                                                 4
         Case 1:20-mj-05050-JGD Document 1-1 Filed 04/02/20 Page 5 of 5



Special Processing Center confirmed a positive match between the 10-print fingerprint card from

PEREZ MATOS’ most recent ICE arrest to the fingerprint on his most recent Warrant of

Removal on December 17, 2019. The fingerprint on the Warrant of Removal dated February 16,

2016 was too poor for comparison.

                                     CONCLUSION

       12. Based on the foregoing facts, there is probable cause to believe that Joel PEREZ

MATOS, a native and citizen of Dominican Republic, who was deported on December 17, 2019,

subsequently re-entered the United States without having received the express consent of the

Secretary of Homeland Security, in violation of Title 8, United States Code, Section 1326(b)(1).

                                            ___________________
                                            Joseph J. Gilbert
                                            DEPORTATION OFFICER



Subscribed and sworn to before me this 3rd day of April 2020.




_____________________________________
JUDITH G. DEIN
United States Magistrate Judge
District of Massachusetts




                                                5
